By the Gourt

"WilsoN, Ch. J.
The liability of the city depends on a state of facts not affecting its co-defendants ; and the converse. Neither is in fact nor in law chargeable with, or liable on account of the matter set up as a cause of action against the other. They did not- jointly conduce to the injury by any acts either of omission or commission.
Under such circumstances we find no case holding that a joint action is maintainable; and' we are of the opinion that it is unauthorized by any statute or legal principle. Our statute, which is merely declaratory of the common law, forbids the joinder of causes of action which do not affect all the parties to the action. Gen. Stat. Chap. 66, Sec. 98. Por such improper joinder of causes of action any defendant may demur. There is nothing in the statute, and we discover no reason requiring all the defendants to- join in such demurrer.
Order affirmed.